Por cuanto, éste y dos casos más fueron sometidos en la corte de distrito por la misma prueba y en este Tribunal por un solo ale-gato. siendo los únicos errores señalados los siguientes:
“Primero: Que la corte cometió error al declarar sin lugar la excepción previa de falta de causa de acción.
‘ ‘ Segundo: Que la corte cometió error manifiesto al considerar y apreeiar la prueba de las partes.
“Tercero: Que la corte cometió error al fallar estos easos porque tales fallos son contrarios a la preponderancia de la prueba.
*952“Cuarto: Que Is, corte cometió error al imponer las costas en cada caso y especialmente al no excluir honorarios de abogado en el segundo.”
Por Cuanto, en el caso de epígrafe se alegó:
“IV. — Que en la tarde del día 7 de octubre de 1933, la demandante viajaba en el automóvil Essex Núm. 6760, guiado por el Ledo. Enrique Campillo que caminaba por su derecha a velocidad moderada en dirección hacia San Juan y al llegar a la parada 30 de la carretera que de S'anturee conduce a Río Piedras y es una carretera pública perteneciente al Gobierno Insular de Puerto Rieo, el automóvil ‘Marmon’, licencia Núm. 4378 que conducía a la dueña deman-dada, Beatriz Martínez y caminaba en dirección a Río Piedras, fué conducido tan negligentemente por su chófer, Julio Lugo Quiñones, conocido por ‘Cubano', placa Núm. 45,265, que chocó con el demandante causándole las siguientes le-siones : .... y la demandante además alega que el accidente se debió solo y exclusivamente a la culpable negligencia de los demandados, cuyo chófer, el ci-tado Julio Lugo Quiñones, caminando a velocidad exagerada, se desvió de su lado derecho de.la carretera que era la parte Sur, hacia el lado Norte, que era su izquierda, tratando de pasar una guagua que caminaba delante y fué preci-samente al hallarse al lado Norte de la carretera, que era su izquierda, que chocó violentamente con el Essex en que viajaba la demandante, lesionando a la dicha demandante en la forma antes indicada.”
Por cuanto, los hechos así expuestos, con otros que no es nece-sario relacionar aquí, son suficientes, a nuestro juicio, para constituir una buena causa de acción y en tal virtud la corte de distrito no cometió el error apuntado en el primero de dichos señalamientos.
Por CUANTO, tampoco estamos conformes en que la sentencia es contraria a la preponderancia de la prueba, ni encontramos en la apreciación de la misma error tan manifiesto que exija la revocación de la sentencia apelada, ni abuso de discreción en la imposición de las costas.
Por tanto, se confirma la sentencia que dictó la Corte de Dis-trito de San Juan en este caso en 29 de junio de 1935.
El Juez Asociado Señor Córdova Dávila no intervino.